Dryden, Judge,
delivered the opinion of the court.
This was a suit by the appellant to recover the amount of 238 of the circulation notes of the respondent for five dollars each, together with interest thereon at the rate of twenty per cent, per annum, from the 4th of Juno, 1859. The respondent pleaded a tender before suit brought. The case was tried upon the following agreed statement of the facts, viz:
“ The plaintiff, on the 4th day of June, 1859, presented at the defendant’s branch bank in Palmyra, in this State, all the bank notes described in the plaintiff’s amended petition, together and at one and the same time, and demanded payment thereof from the proper bank officers, and that thereupon the branch bank tendered payment of each and every note in the silver coin of the United States, issued after the 1st of June, 1853, in conformity with the act of Congress of the 21st of February, 1853, which the plaintiff declined to receive, and the said notes still remain unpaid.”
The court gave judgment for the plaintiff for the amount of the principal of the notes, but refused interest and costs, and the plaintiff appealed.
The same questions arise in this case as in another case between the same parties, decided by this court at the present term, and for the reasons given in the opinion delivered in that case the judgment of the Circuit Court will be affirmed.
Judgment affirmed;
Judge Bay concurring; C. J. Bates dissenting.